UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1668



NGEBWUNG ATEM MBECHA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-271-342)


Submitted:   November 14, 2005            Decided:   December 6, 2005


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, C. Alexander Hewes, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ngebwung Atem Mbecha, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming the immigration judge’s decision to deny his

applications for asylum and withholding from removal.                The INA

authorizes the Attorney General to confer asylum on any refugee.

8 U.S.C. § 1158(a) (2000).          It defines a refugee as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”        8 U.S.C. § 1101(a)(42)(A) (2000).

           An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).        “An applicant who demonstrates

that he was the subject of past persecution is presumed to have a

well-founded fear of persecution.”          Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).      This presumption can be rebutted on a

finding of a fundamental change of circumstances so that the alien

no longer has a well-founded fear, or a finding that the alien

could   avoid   persecution   by    relocating    within    the   country    of

removal.   8 C.F.R. § 1208.13(b)(1)(i)(A), (B) (2005).

           Without   regard   to     past    persecution,    an   alien     can

establish a well-founded fear of persecution on a protected ground.

Ngarurih, 371 F.3d at 187.         The well-founded fear of persecution


                                    - 2 -
standard contains both a subjective and an objective component.

“An applicant may satisfy the subjective element by presenting

‘candid, credible, and sincere testimony demonstrating a genuine

fear of persecution.’”       Chen v. INS, 195 F.3d 198, 201-02 (4th Cir.

1999) (quoting Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th

Cir. 1992) (internal quotation marks omitted)).             The objective

element requires a showing of specific, concrete facts that would

lead a reasonable person in like circumstances to fear persecution.

Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d 995, 999

(4th Cir. 1992).

            An   applicant    has   the   burden   of   demonstrating   his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).            Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).          We accord

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.          Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).

            To establish eligibility for withholding of removal, an

alien must show a clear probability that, if he was removed to his

native country, his “life or freedom would be threatened” on a

protected ground. 8 U.S.C. § 1231(b)(3)(A) (2000); see Camara, 378


                                    - 3 -
F.3d at 370 (4th Cir. 2004).       A “clear probability” means it is

more likely than not the alien would be subject to persecution.

INS v. Stevic, 467 U.S. 407, 429-30 (1984).           “The burden of proof

is on the applicant for withholding of removal . . . to establish

that his or her life or freedom would be threatened in the proposed

country of removal” on account of a protected ground.               8 C.F.R.

§ 1208.16(b) (2005).     A showing of past threat to life or freedom

on such a ground creates a rebuttable presumption that the threat

would recur upon removal. 8 C.F.R. § 1208.16(b)(1)(i); Camara, 378

F.3d at 370.      Withholding of removal is mandatory if the alien

meets the standard of proof.      Stevic, 467 U.S. at 429-30.

           A    determination   regarding    eligibility     for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence   on    the   record   considered     as     a   whole.     INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).           Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000). We will reverse the Board “only if ‘the evidence presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.’”         Rusu v. INS, 296 F.3d 316,

325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio, 979 F.2d at 999

(internal quotation marks omitted)).        We find the evidence was not

so compelling as to warrant reversal.




                                  - 4 -
          With   respect    to    the     Board’s   affirmation     of   the

immigration judge’s finding regarding the lack of corroborating

information where some should have been available, we find the

evidence does not compel a different result. 8 U.S.C. § 1252(b)(4)

(2000), as amended by § 101(e) of the REAL ID Act of 2005, Pub. L.

No. 109-13, 119 Stat. 231, 305.

          Accordingly,     we   deny    the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 5 -